January 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ALBERT ORTIZ, Appellant

NO. 14-12-00126-CV                          V.

   THE JUNELL LAW FIRM, SANDERS & JUNELL P.C., MARK JUNELL,
        INDIVIDUALLY, AND BERGMAN ADR GROUP, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on October 31, 2011. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Albert Ortiz.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.